PER CURIAM.
This is an appeal1 from a summary denial of a Rule 3.850, Florida Rules of Criminal Procedure, motion for post-conviction relief. Contrary to the requirements of Rule 3.850,2 the motion did not state whether there was an appeal from the judgment or sentence and the disposition thereof, nor did the motion state whether a previous post-conviction motion had been filed and, if so, how many, nor was the motion under oath. The order appealed is affirmed without prejudice to defendant’s filing a sufficient motion providing the required information under oath raising the same substantive issues. Saxon v. State, 384 So.2d 35 (Fla. 5th DCA 1980); Monroe v. State, 371 So.2d 683 (Fla.2d DCA 1979).
AFFIRMED.
ORFINGER, COBB and COWART, JJ., concur.

. Rule 9.140(g), Fla.R.App.P.


. The rules provide a complete fill-in-the-blanks form to assist prisoners in preparing 3.850 motions.